F R E D E R IC R . H A R R IS , IN C .,                )
                                                       )
            P la in tiff /A p p e lla n t,             )             A p p e al N o .

                                                                                     FL E
                                                                                      I D
                                                       )             0 1 -A -0 1 -9 8 0 3 -C H -0 0 1 3 0
v .                                                    )
                                                       )             D a v id s o n C h a n c e ry
T    H E M E T R     O P O L IT A N                    )             N o . 9 5 -5 3 7 -II
                                                                                        M a rc h 2 5 , 1 9 9 9
G     O V E R N M      E N T O F N A S H V IL L E      )
a   n d D A V ID     S O N C O U N T Y ,               )                             C e c il C r o w s o n , J r .
T    E N N E S S E    E ,                              )                           A p p e lla te C o u r t C le r k
                                                       )
            D e fe n d a n t/A p p e lle e .           )
                                                       )


                               C O U R T O F A P P E A L S O F T E N N E S S E E


    A P P E A L F R O M T H E C H A N C E R Y C O U R T F O R D A V ID S O N C O U N T Y ,

                                      A T N A S H V IL L E , T E N N E S S E E


                T H E H O N O R A B L E C A R O L L . M cC O Y , C H A N C E L L O R




P     E T E R H . C U R R Y
T      u k e Y o p p & S w e en e y
N       a tio n s B a n k P la z a , S u i te 1 1 0 0
4     1 4 U n io n S tr e e t
N       a s h v ille , T e n n e s se e 3 7 2 1 9
                A T T O R N E Y F O R P L A IN T IF F /A P P E L L A N T


JO H N          L . K E N N E D Y
M e tro     p o l it a n A t to r n e y
T h e D      e p a rtm e n t o f L a w o f T h e
M e tr o    p o lita n G o v e rn m e n t o f
N a sh v      il l e a n d D a v id s o n C o u n ty
2 0 4 M        e tr o p o lita n C o u r th o u s e
N ashv       ille , T e n n e s se e 3 7 2 0 1
              A T T O R N E Y F O R D E F E N D A N T /A P P E L L E E



                                     R E V E R S E D A N D R E M A N D E D


                                                                       W IL L IA M      B . C A IN , J U D G E
                                                     O P I N I O N

            F re d e ric R . H a r r i s , I n c . ( F R H ) , f o r m e r ly P R C E n g in e e r in g , I n c . , e n t e r e d
i n t o a c o n tr a c t w i t h th e M e tr o p o li t a n G o v e rn m e n t o f N a s h v il l e a n d D a v id s o n
C o u n ty (M e tro ), w h e re b y F R H a g re e d to p ro v id e c o m p u te r d e sig n s e rv ic e s to
M e t r o o n a c o s t - p l u s - f e e b a s i s . F R H p r o m i s e d to p r o v i d e e n g i n e e r i n g s e rv i c e s
fo r th e d e s ig n a n d im p le m e n ta tio n o f a C o m p u teriz e d T ra ffic S ig n a l S y ste m fo r
M e tro .         T h e o ri g i n a l c o n tr a c t , d a te d O c to b e r 2 1 , 1 9 8 5 , p r o v i d e d fo r t h e
c o m p e n s a tio n a n d p e r fo r m a n c e o f o n e “ S y s te m D e s ig n P h a s e ” w ith a n o p tio n to
c o n ti n u e t h e re la ti o n s h i p o v e r f i v e a d d i t i o n a l p h a s e s . T h e e v e n tu a l g o a l w a s th a t
t h i s n e w s y s t e m w o u l d u t i l i z e a s p e c i a l t y p e o f s o f t w a r e to c o n tr o l t r a f f i c a t f i v e
h u n d re d a n d fifty (5 5 0 ) in te rs e c tio n s th ro u g h o u t th e c ity o f N a sh v ille .


I. C o n trac t T e rm s
            T h e d o c u m e n ts e x e c u te d b y th e p a rtie s c o n ta in e d te n g e n e r a l a rtic le s a n d
o n e e x h ib i t d e n o m i n a te d “ S c o p e o f S e r v i c e s .” A m o n g t h o s e g e n e r a l p r o v i s i o n s ,
A rtic le s 6 , 7 a n d 1 0 a re o f p a rtic u la r im p o rta n c e to th e re s o lu tio n o f th e is s u e
b e fo re u s.


            T h e y re a d in p e rtin e n t p a rt:
            A r ticle 6 . L im ita tio n o f C o st
            A .      I t i s e s t i m a t e d t h a t th e t o t a l c o s t t o t h e C L I E N T , e x c l u s i v e o f
                     a n y f ix e d fe e , fo r th e p e rfo rm a n c e o f w o rk p u rs u a n t to th is
                     a g r e e m e n t , s h a ll n o t e x c e e d T H R E E H U N D R E D F O R T Y -
                     T W O T H O U S A N D , F O U R H U N D R E D , T W E N T Y -F O U R
                     D O L L A R S ( $ 3 4 2 ,4 2 4 .0 0 ) . T h is a m o u n t r e fle c ts th e e s tim a te d
                     c o s ts fo r th e S Y S T E M D E S IG N P H A S E - C O N T R A C T IT E M
                     1 a s d e t a ile d in th e a tta c h e d S c o p e o f S e r v ic e s ( E x h ib it A ) .

            T h e C O N T R A C T O R a g re e s to e x e rt its b e s t e ff o rts to p e rf o rm th e
            w o r k a s s p e c i f i e d i n E x h i b i t A , “ S c o p e o f S e r v i c e s ,” a n d a ll
            o b l i g a ti o n s u n d e r t h i s A g r e e m e n t w i t h i n s u c h e s t im a t e d c o s t s . I f a t
            a n y t i m e th e C O N S U L T A N T h a s r e a s o n to b e l ie v e t h a t th e c o s ts to
            b e in c u rr e d a g a in s t th is A g re e m e n t w ith in th e n e x t s u c c e e d in g s ix ty
            ( 6 0 ) d a y s , w h e n a d d e d to a ll c o s t s p r e v io u s l y in c u rr e d , e x c l u s i v e o f
            a n y fix e d fe e , w ill b e s u b s ta n t ia lly g r e a te r o r le s s th a n th e e s tim a te d
            to ta l c o s ts s e t fo rth in th is A rtic le 6 , th e C O N S U L T A N T s h a ll
            n o t if y t h e C L I E N T i n w r i ti n g t o t h a t e f f e c t , g i v i n g th e re v is e d
            e s tim a te o f s u c h to ta l c o s t fo r th e p e rf o rm a n c e o f th is A g re e m e n t.



                                                                    2
B .     T     h e C L I E N T s h a l l n o t b e o b li g a             te d to         r e im b u r s e th e
        C      O N S U L T A N T fo r c o s ts in c u r re d in          ex ce ss    o f th e e s ti m a t e d
        c   o s t s e t fo rth in th is A rtic le 6 , u n le s s          an d u n      til th e C L I E N T
        s    h a ll h a v e n o tif ie d th e C O N S U L T A N           T in w        ritin g th a t s u c h
        e    s tim a te d c o s t h a s b e e n in c r e a s e d a n d    shall h     a v e s p e c ifie d in
        s   u c h n o tic e a r e v i s e d e s tim a te d c o s t       w h ic h    s h a ll th e re u p o n
        c    o n s titu t e th e e s tim a te d c o s t o f th i s A     greem e       n t.

                                                 *       *       *
A r t ic le 7 . P a y m e n t

A .     F o r th e p e rfo r m a n c e o f th is A g re e m e n t, th e C L IE N T s h a ll p a y
        th e C O N S U L T A N T a llo w a b l e c o s ts in a c c o r d a n c e w ith th e
        t e r m s a n d c o n d i t i o n s a s s e t f o r t h a b o v e . I n a d d it i o n t o t h e
        p a y m e n ts f o r a ll o w a b l e c o s t s a s h e r e in b e f o r e p r o v i d e d , th e
        C L I E N T a g r e e s to p a y th e C O N S U L T A N T th e s u m o f
        T H IR T Y -F O U R T H O U S A N D , T W O H U N D R E D F O R T Y -
        T W O D O L L A R S ( $ 3 4 ,2 4 2 .0 0 ) , a n d it i s a g r e e d a n d
        u n d e rs to o d t h a t th i s w i ll c o n s t i tu t e f u ll c o m p e n s a tio n to th e
        C O N S U L T A N T fo r fix e d fe e c o v e rin g a ll s e rv ic e s a n d w o r k
        r e q u i r e d b y th e c o n tr a c t ite m s c o v e r e d u n d e r th i s A g r e e m e n t
        u n le s s s u c h a m o u n t s h a ll b e a m e n d e d in w r i t i n g b y th e
        C L IE N T .

B .     O n c e e a c h m o n th , th e C O N S U L T A N T s h a ll s u b m it to th e
        C L I E N T a c e rtif ie d in v o ic e fo r a llo w a b le c o s ts in c u rr e d in th e
        p e r fo r m a n c e o f th is A g r e e m e n t.

                                                     *       *       *
A r t ic l e 1 0 . G e n e r a l P r o v is io n s

T h e f o llo w in g g e n e ra l p r o v is io n s a re in c o rp o r a te d h e r e in a n d m a d e
a p a r t h e r e o f:

        A .       C h a n g es . T h e p a rtie s h e re to m a y fr o m tim e to tim e
                  r e q u i r e c h a n g e s in t h e S c o p e o f s e r v i c e s a n d t h e
                  t i m e o f p e r f o r m a n c e a s s e t f o r t h h e re in . S u c h
                  c h a n g e s , in c lu d in g a n y in c r e a s e o r d e c r e a s e in t h e
                  a m o u n t o f th e c o m p e n s a tio n to th e C O N S U L T A N T ,
                  w h i c h a re m u tu a ll y a g r e e d u p o n b y a n d b e t w e e n t h e
                  p a rtie s h e r e to , s h a l l b e in c o rp o ra te d a s w ritte n
                   a m e n d m e n t s to th is A g r e e m e n t. A n y c la im b y th e
                   C O N S U L T A N T f o r a n a d ju s t m e n t u n d e r th is c la u s e
                   m u s t b e a s s e rte d w ith in th irty (3 0 ) d a y s fr o m th e
                   d a t e o f th e re c e ip t b y th e C O N S U L T A N T o f t h e
                   n o tific a tio n o f c h a n g e ; p ro v id e d , h o w e v e r, th a t th e
                   C L I E N T m a y , if e q u ity is o b ta in e d , re c e iv e a n d a c t
                   u p o n a n y s u c h c la im a s se rte d a t a n y tim e p rio r to
                   f i n a l p a y m e n t u n d e r th is A g r e e m e n t.


                                                         3
T h e p h a s e s o f th is a g r e e m e n t w e r e d iv id e d in to ta s k s a n d s u b ta s k s . P h a s e I , T a s k
A , w a s d e s ig n a te d a s S y s te m D e s i g n . O f p a r tic u la r im p o r ta n c e a r e t h e s u b ta s k s
o f T a s k A , w h ic h r e a d a s f o llo w s :

          S     u b t a s k A .2 . F u n c tio n a l D e s ig n                - T h e c o n tro l        s y s te m to b e
          p    ro v id e d s h a ll b e b a se d o n U T C S c o            n c e p ts , in p a rtic    u la r th e U T C S
          E      n h a n c e d s o ftw a re . H o w e v e r , d e s          ig n ta s k s to a d      a p t th e U T C S
          c   o n c e p ts fo r th e M e tro N a sh v ille a n d             D a v id s o n C o u n     ty s y s t e m s h a ll
          b    e p e rfo rm e d b y [F R H ].

                                                           *       *    *

          S u b t a s k A .3 . C o m p u t e r S y s te m D e s ig n - T h e tr a d e o ff s h a ll b e
          m a d e o f a l te r n a t e c o m p u t e r c o n f i g u r a t io n s f o r t h e M e t r o S y s te m f o r
          b o th t h e i n i t i a l im p le m e n ta ti o n p h a s e s a n d e x p a n d e d ( 5 5 0 ) s y s t e m
          c o n fi g u r a ti o n s . T h e c o n f i g u r a ti o n s , w h ic h [F R H ] s h a ll c o n s i d e r,
          s h a l l b e b a s e d o n t h e b a s i c U T C S c o n tr o l c o n c e p ts . T h e U T C S
          so ftw a re a n d a n y s p e c ia l fu n c tio n s , s u c h a s E V R P , sh a ll b e
          e x a m in e d a n d th e ir r e q u ire m e n ts tra n s la te d in to c o m p u te r
          re q u ire m e n ts .


          M a jo r t r a d e o f f c o n s i d e ra ti o n s s h a ll i n c lu d e
                 N        S p e ed
                 N        S to r a g e c a p a c ity
                 N        I n s t r u c t io n r e p e r t o i r e
                 N        I/O c a p a c ity
                 N        P e rip h e ra l c o m p le m e n t
                 N        P r o te c tiv e o p e r a tin g p r o c e d u r e s
                 N        P r o d u c t l i n e s t a tu s ( p r e v io u s u s a g e )
                 N        R e lia b ility
                 N        C o st
                 N        M a in te n a n c e s e rv ic e


I n a d d it i o n t o r e p re s e n ti n g t h e k e y p o r t i o n s o f t h e c o n t r a c t i n t h i s c o u rt ’ s
e s t i m a t i o n , th e a b o v e c it a t i o n s e x e m p l i f y t h e f a r- r e a c h in g a n d c o m p r e h e n s i v e
scope         o f th e    a g re e m e n t o f th e            p a r t ie s w i th       re g a rd      to    th e     d e s ig n   a n d
im p le m e n ta tio n o f a c o m p u te r iz e d tr a f f ic c o n tr o l s y s te m .


II . C o n tra c tu a l R e la tio n s h ip a n d S y s te m L im ita tio n s
          T h e re c o rd re v e a ls th a t, a lth o u g h th is c o n tra c tu a l re la tio n s h ip b e g a n w ith
m u c h h o p e a n d a n tic ip a ti o n f o r th e n e w                  c o m p u t e r i z e d s i g n a l s y s te m , U T C S
E n h a n c e d s o f t w a re w a s n o t w h a t e it h e r p a rt y to th e a g r e e m e n t h a d h o p e d i t


                                                                   4
w o u ld b e . W ith th e o n s e t o f th e p e r s o n a l c o m p u te r a g e , th e m a in f ra m e - b a s e d
s o f t w a r e d e s i g n e d b y H o n e y w e ll , I n c ., p r o v e d il l f i t f o r t h e t a s k o f m a n a g i n g t h e
tra ff ic s ig n a ls o f la rg e U .S . c itie s .             C itie s a c ro s s th e c o u n try a tte m p tin g to
im p le m e n t th e U T C S E n h a n c e d s o ftw a re h a d re p o rte d e x te n siv e p ro b le m s w ith
r e g a r d to th e fu n c tio n a lit y o f th e s y s te m . T h e d e p o sitio n o f M r. G re g o r r e v e a ls
th a t a s e a rly a s N o v e m b e r o f 1 9 8 8 , b o th p a rtie s b e c a m e a w a re o f lim ita tio n s a s
t o t h e n u m b e r o f i n t e r s e c t i o n s t h a t c o u ld b e g o v e rn e d b y t h e s y s t e m . S a y s M r .
G re g o r:
                     Q . A n d w h e n d id th e C i ty f i r s t b e c o m e a w a r e t h a t th e r e w e r e
          l im i ta t io n s i n h e r e n t to t h e U T C S p r o g r a m ?
                     A . I t w o u l d h a v e b e e n e it h e r l a te 1 9 8 8 o r e a r l y 1 9 8 9 .
                     Q . O k a y . I n r e s p o n s e to in te rr o g a to rie s in th is c a s e , th e c ity
          in d ic a te d th a t th e y w e re v e r b a lly m a d e a w a re in N o v e m b e r o f ‘8 8 .
          D o e s th a t s o u n d a b o u t rig h t?
                     A . I b e li e v e t h e w o r d a p p ro x i m a te ly w a s u s e d .
                     Q . R ig h t. A n d to w h o m w a s th a t a w a re n e s s c o n v e y e d ?
                     A . T h e c o n su lta n t c o n v e n e d a m e e tin g w ith u s in M r.
          H a r p e r ’ s o f fic e , a n d I w a s th e r e , a n d M r . H a r p e r w a s th e r e , I b e lie v e
          E lv is w a s th e r e . I w a s , in s p ite o f m y b e s t e ff o rts , u n a b le to fin d
          m e e tin g s - - th e n o te s fo r it, a n d th a t’s w h y I c o u ld n ’t g iv e y o u th e
          e x a c t d a t e o f th a t m e e tin g h a p p e n e d .
                     Q . A n d w h o e ls e w a s th e r e ? Y o u , M r . H a rp e r, M r . M o o r e ?
                     A . R i g h t. T h e c o n s u lt a n ts , o f c o u rs e . I b e l i e v e K e n K e i t t
          w a s t h e r e o n b e h a lf o f t h e c o n s u l t a n t. A g a in , w i t h o u t m y n o t e s , I
          d o n ’ t r e m e m b e r e x a c tly w h o w a s th e r e .
                      Q . O k a y . A n d w h a t d id th e c o n s u lta n ts sa y a t th a t m e e tin g ?
                      A . B a s ic a lly th e y c o n v e y e d th a t th e y w e re h a v in g p r o b le m s
          w ith U T C S , th a t th e y h a d h it a n in te rn a l lim it o f a b o u t 2 4 0
          i n t e r s e c t i o n s a n d t h a t w a s c a u s i n g t h e m p r o b l e m s , a n d th e y f e lt t h a t
          t h e y n e e d e d to d r o p t h e U T C S a n d g o to a d if f e r e n t c o n c e p t , w h i c h
          w o u ld h a v e b e e n a c u s to m iz e d d e v e lo p m e n t a p p ro a c h . A n d th e y
          c o n v e y e d t h a t t h e y c o u ld d o th a t w i t h i n t h e c o n t r a c t .
                      Q . A n d w h a t d o y o u m e a n t h e y c o n v e y e d t h a t t h e y c o u ld d o
           it w ith in th e c o n tra c t.
                      A . M y u n d e rs t a n d in g w a s t h a t t h e r e w a s g o in g to b e n o
           a d d it i o n a l c o s t t o th e g o v e rn m e n t.



          T h e c o n c e rn s d is c u s se d in th a t m e e tin g w e re a d d re s se d a g a in in a 1 9 9 1
le tte r fro m F R H ’s S y ste m s E n g in e e rin g D irec to r to G e o rg e C . H a rp e r , E x e c u tiv e
D i r e c t o r a n d S e c r e t a r y o f t h e M e t r o T r a f f i c a n d P a r k in g C o m m is s io n . T h a t le tte r
o u t l i n e d F R H ’ s p r o p o s e d a p p r o a c h t o f u l f i l l i n g t h e o b li g a ti o n s o f t h e o ri g i n a l
1 9 8 5 a g re e m e n t a s fo llo w s :


                                                                  5
          F a c e d w i t h t h e o b j e c t i v e o f d e v e l o p i n g a n e x p a n d a b le s o f t w a re
          p a c k a g e t h a t c o u l d c o n t r o l a n u l ti m a t e s y s t e m s i z e o f 5 5 0
          i n t e r s e c t i o n s , a n d i n t e r a c t w i t h a d d i t i o n a l s y s te m e n h a n c e m e n t s ( i.e .
          c o lo r g r a p h i c s , m u l t i - t e r m i n a l a c c e s s , e tc .) , F R H e x h a u s t i v e l y
          p u rs u e d e x p a n s io n o f th e E N H A N C E D U T C S p a c k a g e u n til fo rc e d
          t o a d o p t a m a jo r c o u rs e c o r r e c t i o n in t h e N a s h v i l l e S y s te m
          Im p le m e n ta tio n . T h is c o n sis te d o f e m b a rk in g o n a n in d e p e n d e n t
          d e v e lo p m e n t o f a c o m p lete ly n e w c o n tro l so ftw a re p a c k a g e w h ic h
          w o u ld b e fr e e fr o m th e E n h a n c e d U T C S ’s s iz e lim ita tio n w h ile
          p r o v id in g s u b s ta n tia lly a ll o f its fu n c tio n a l c a p a b ili tie s . T h e
          m a g n it u d e o f e f f o r t a s s o c i a t e d w i t h s u c h m a jo r s o f tw a r e
          d e v e lo p m e n t p r o g r a m s is u s u a lly m e a s u r e d in m a n y e a r s .

          I n c o n c lu s io n , in o r d e r to a c c o m p l i s h th i s ta s k , F r e d e r ic R . H a r r is
          i n c u r r e d t i m e , m a n h o u r, a n d d i r e c t c o s t s f a r i n e x c e s s o f w h a t c o u ld
          b e e s tim a te d if th e s iz e lim ita tio n s o f th e E n h a n c e d p a c k a g e h a d
          b e e n c le a rly d o c u m e n te d in F H W A re le a s e m a n u a ls . T h e s e fa c to r s
          w e r e c le a r l y b e y o n d th e c o n tr o l o f F r e d e r i c R . H a r r i s w h o s u s t a in e d
          d ilig e n t p r o s e c u tio n o f p r o je c t w o r k in g o o d f a ith .


          T h e r e c o r d b e lo w s h o w s , c o n s i s t e n t w i t h t h e a f o r e m e n ti o n e d le t t e r a n d
1 9 8 8 m e e t i n g , t h a t b e g in n i n g i n 1 9 8 8 , F R H , I n c . i n c u rr e d e x p e n s e s ; t h e r e c o r d ,
h o w e v e r , i s u n c le a r a s t o w h a t p o r t i o n o f t h e e x p e n s e s i n q u e s t i o n w e n t t o
d e v e lo p in g n e w s o ftw a re a n d w h a t p o rtio n fin a n c e d th e ill-f a te d a tte m p t to ta ilo r
E n h a n ce d U T C S fo r th e N a s h v ille S y s te m . T h e p a rtie s b e lo w a g re e th a t th e
e x p e n s e s c o n n e c te d w ith th is a tte m p t e d c u s to m iz a tio n a r e th e v e ry s u b je c t o f th is
d is p u te . It fu rth e r a p p e a rs fr o m th e c o n d u c t o f th e p a rtie s h e re , th a t th e b u lk o f
t h e s e e x p e n s e s i n i s s u e w e r e p ro b a b ly in c u rr e d p ri o r t o D e c e m b e r 3 1 , 1 9 9 1 ,
w h e n F R H s u b m i t t e d th e s i x t h c h a n g e o rd e r, r e q u e s t i n g r e i m b u r s e m e n t i n t h e
a m o u n t o f $ 2 8 7 ,0 2 8 .8 1 . A lm o s t tw o y e a rs la te r, M a y 1 2 , 1 9 9 3 , G e o rg e H a r p e r ,
t h e T r a f f i c a n d P a r k in g C o m m i s s i o n C h a ir m a n , in f o r m e d F R H , th a t $ 1 2 2 ,6 7 3 o f
th o s e c o sts h a d b e e n a p p ro v e d a n d th a t F R H w a s to s u b m it a c h a n g e o rd e r fo r
p a y m e n t. T h i s a p p ro v a l w a s m a d e c o n d it i o n a l u p o n M e tr o ’ s a c c e p t a n c e o f t h e
s y s te m a n d it s u n r e s t r i c te d u s e o f t h e s o f t w a r e . F o r t h e p u rp o s e s o f s u m m a r y
j u d g m e n t, h o w e v e r , b o t h p a r t i e s s t i p u l a te d b e l o w t h a t F R H , I n c .’ s d u t i e s u n d e r
t h e c o n tr a c t h a d a l l b u t b e e n c o m p l e te d . A l t h o u g h M e tr o d i d s t i p u l a t e f o r t h e
p u r p o s e o f s u m m a r y ju d g m e n t th a t F R H , I n c . h a d a g r e e d to M e tr o ’ s u n r e s tr ic te d
u s e o f th e c u s to m iz e d s o ftw a re , M e tro d id d is p u te F R H ’s a lle g a tio n th a t M e tro
h a d fin a lly a c c e p te d th e s y s te m .                   M e tr o t e r m in a t e d t h e c o n t r a c t f o r th e
c o n v e n ie n c e o f th e g o v e rn m e n t p u rs u a n t to A rt. 1 0 , s e c tio n D . o f th e c o n trac t

                                                                     6
F e b ru a ry 7 , 1 9 9 4 . T h e c h a n g e o rd e r s u b m itte d b y F R H w a s n e v e r s ig n e d b y th e
P u r c h a s i n g A g e n t, D i r e c t o r o f F i n a n c e a n d th e M a y o r .                      A t th e S u m m a ry
J u d g m e n t P r o c e e d in g b e lo w , a n d a t a l l p o i n t s i n t h e p r o c e e d i n g h e r e , M e t r o h a s
u r g e d th a t s in c e t h e s ix th c h a n g e o rd e r w a s n o t s o s ig n e d p u r s u a n t to M e tr o C o d e
§ 4 .2 4 .0 2 0 , F R H ’ s c la im f o r e x p e n s e s in c u rr e d p ri o r to th a t c h a n g e o r d e r c a n n o t
b e re c o v e re d . T h e g o v e rn m e n t a rg u e s th a t th e c h a n g e o rd e r s o u g h t m o d ific a tio n
o f a n e x i s t i n g f i n a n c i a l l i a b i l i t y a n d th a t p a y m e n t t h e r e o f w i t h o u t a p p ro v a l o f t h e
P u r c h a s i n g A g e n t, D i r e c t o r o f F i n a n c e a n d M a y o r w o u l d b e a n u lt r a v i r e s a c t.
C i t y o f L e b a n o n v . B a ir d , 7 5 6 S .W .2 d 2 3 6 , 2 4 4 ( T e n n .1 9 8 8 ) ; L a i d la w E n v tl .
S e r v s . o f S o u th C a r o li n a , I n c . v . M e t r o p o l i t a n G o v ’ t . o f N a s h v i l l e a n d D a v id s o n
C o u n t y , N o . 0 1 A 0 1 - 9 6 1 0 - C H - 0 0 4 7 9 , 1 9 9 7 W L 7 0 6 6 1 4 ( T e n n .C t . A p p . N o v . 1 4 ,
1 9 9 7 ) . T h e c o u r t b e lo w f o u n d , b a s e d o n L a i d l a w t h a t t h e e x e c u t i o n o f a c h a n g e
o r d e r w a s n e c e s s a r y t o b i n d M e t r o . T h i s c o u r t i s o f t h e o p in i o n t h a t L a i d l a w i s
d is tin g u is h -a b le fr o m th e c a s e a t b a r o n its fa c ts .


           L a id la w      E n v ir o n m e n ta l S e r v ic e s o f S o u t h C a ro li n a , I n c . ( L a id la w ) ,
c o n tra c te d w ith M e tro re g a rd in g th e re m o v a l o f f ly a s h g e n e ra te d b y th e
N a s h v i l l e T h e r m a l T r a n s f e r P l a n t. T h e o ri g i n a l c o n tr a c t t e rm s r e q u ir e d L a i d l a w
to re m o v e o n ly 1 5 -2 5 to n s o f a sh p e r d a y , w ith a 1 5 -to n m in im u m c h a rg e p a id
b y M e tro . W h e n it b e c a m e a p p a re n t to b o th p a rtie s th a t th e c o n tra c t w a s n o t
m e e tin g M e tr o ’ s n e e d s , th e p a r tie s a tte m p te d a m o d if ic a tio n . L a id la w , * 2 .
" L a i d l a w 's e s to p p e l a r g u m e n t w a s p r e m i s e d o n w h a t i t c h a r a c t e r i z e d a s a c i t y
e m p l o y e e 's 'i n t e r p r e t a t i o n ' o f a w r i t t e n c o n t r a c t . W e h e l d t h a t t h e p u r p o r t e d
in te rp re ta tio n w a s a c t u a l ly a n o r a l c o n t r a c t m o d i f ic a t io n t h a t w a s b a r r e d b y
M e t r o p o l i t a n C o d e § 4 .2 4 .0 2 0 ." T h e te rm s o f t h e c o n t r a c t i n L a i d l a w w e r e c l e a r
a n d u n a m b ig u o u s . L a id la w , * 6 . In th e c a s e a t b a r , h o w e v e r , th e c o n tra c tin g
p a r t i e s a l lo w e d f o r t h e e l a s t ic n a t u r e o f th e ir r e la ti o n s b y c o n tr a c t i n g o n a c o s t -
p l u s - f e e b a s is w h e r e c o s ts w e r e e s tim a te d a n d s u b je c t to c h a n g e . I n t h e p la in
la n g u a g e o f th e c o n trac t, F R H              an d M E T R O           a l lo w e d f o r c e r t a i n “ t r a d e - o f f s ”
r e g a r d i n g E n h a n c e d U T C S a d a p ta tio n . T h e p a r tie s a d m it th a t t h e m a j o r i t y o f t h e
c o s t s r e q u e s t e d in t h e s i x t h c h a n g e o rd e r w e re in c u rr e d p r i o r t o s u b m i s s i o n o f t h e
p ro p o se d      chan ge        o rd e r .      A s     su c h , th e       c o s t te rm        in    F R H ’s       c o n tra c t is
d i s t i n g u is h a b le f r o m t h e u n a m b i g u o u s l a n g u a g e in L a id l a w ’ s a g r e e m e n t . M e t r o
is a c tu a lly d o in g in th is c a se w h a t th e c o n tra c to r c la im e d M e tro d id in L a id la w .

                                                                     7
S in c e w e d is tin g u is h th e c o n tra c t in L a id la w , w e re m o v e th e m a jo r b a rrie r to
e s t o p p e l w h ic h e x is te d in th a t c a s e .




II I. U ltra V ire s , E s to p p e l a n d E x e c u te d C o n tra c ts
          T h e S u p re m e C o u rt o f T e n n e s se e h a s h e ld :
           U n d e r T e n n e s se e la w , a m u n ic ip a l a c tio n m a y b e d e c la re d u ltr a
           v i r e s f o r e i t h e r o f tw o r e a s o n s : ( 1 ) b e c a u s e t h e a c t i o n w a s w h o l l y
           o u t s i d e t h e s c o p e o f t h e c i t y 's a u t h o r i t y u n d e r i t s c h a r t e r o r a s t a t u t e ,
           o r ( 2 ) b e c a u s e th e a c ti o n w a s n o t u n d e rt a k e n c o n s i s t e n t w i t h th e
           m a n d a to r y p r o v i s i o n s o f i ts c h a r t e r o r a s ta tu t e . th u s , th e la w
           r e c o g n i z e s a d i f f e r e n c e b e tw e e n t h e e x is te n c e o f a m u n ic ip a l p o w e r
           a n d th e m a n n e r o r m o d e o f e x e r c is in g m u n ic ip a l p o w e r
           le g iti m a te ly . C o m p a r e C ity o f C h a tta n o o g a v . T e n n e s s e e E le c tr ic
           P o w e r C o ., 1 7 2 T e n n . 5 2 4 , 1 1 2 S .W .2 d 3 8 5 ( 1 9 3 8 ) ( e x is t e n c e o f
          p o w e r) w ith R u th e r fo r d v . C ity o f N a s h v ille , 1 6 8 T e n n . 4 9 9 , 7 9
          S .W .2 d 5 8 1 ( 1 9 3 5 ) ( m a n n e r o f e x e r c is e ) . A s th is C o u r t o b s e rv e d
          in M e m p h is S tr e e t R y . C o . v . R a p id T r a n s it C o ., 1 3 8 T e n n . 5 9 4 ,
          6 0 7 -6 0 8 , 1 9 8 S .W . 8 9 0 , 8 9 3 (1 9 1 7 ) , " [ i] t is to b e o b s e r v e d th a t . .
          . p o w e r e x is t e d in t h e m u n ic ip a lit y to [d o th e a c t] in q u e s tio n , b u t
          it w a s lim ite d o r q u a lifie d a s to th e m o d e o f e x e rc is e . S o it is in th e
          c a s e u n d e r r e v i e w ; p o w e r to a c t , p r o c e e d in g p r o p e rl y , w a s n o t
          la c k in g , b u t th e lim ita tio n s o n its e x e rc is e w e re n o t re g a r d e d ."
                      W h e n a m u n ic ip a li t y h a s n o p o w e r w h a ts o e v e r t o d o a n a c t ,
          th a t a n y a tte m p t to u n d e rta k e s u c h a c tio n is u ltr a v ir e s is re a d ily
          s e e n ; t h e m o r e d i f f ic u l t q u e s tio n is th e c o n s e q u e n c e s o f a c ity 's
          f a i lu r e t o d o a n a u th o r i z e d a c t i n t h e m a n n e r p r e s c r i b e d b y i t s
          c h a r te r o r b y th e s ta tu te u n d e r w h ic h it i s a tte m p tin g to a c t. I n s o m e
          c a s e s , i f t h e C i t y d o e s a n a c t t h a t d o e s n o t c o m p l y w i t h t h e la w
          c o n tro llin g th e m a n n e r in w h ic h it is to b e d o n e , th e c ity w ill b e
          e sto p p e d fr o m d e n y in g th e v a lid ity o f its a c t fo r e q u ita b le
          c o n s id e ra tio n s a r i s i n g o n t h e f a c ts o f th e p a r tic u l a r c a s e , L a w r e n c e
          C o u n ty v . W h ite , 2 0 0 T e n n . 1 , 8 , 2 8 8 S .W .2 d 7 3 5 , 7 3 8 ( 1 9 5 6 ),
          u s u a ll y b e c a u s e th e c i t y h a s a c c e p t e d t h e b e n e f it s o f a n a c t it
          i n d u c e d a n o th e r t o p e r f o r m , e . g . , B r o w n v . C i t y o f M a n c h e s t e r , 7 2 2
          S . W . 2 d 3 9 4 , 3 9 7 - 3 9 8 ( T e n n .A p p . 1 9 8 6 ) , o r b e c a u s e th e c i t y i n d u c e d
          a d e tr im e n ta l a c t o f a n o th e r , e .g ., B le d s o e C o u n t y v . M c R e y n o ld s ,
          7 0 3 S . W . 2 d 1 2 3 , 1 4 5 - 1 2 5 ( T e n n .1 9 8 5 ) .
                                                               * * *
                      U ltim a te ly , th e a p p lic a tio n o f e sto p p e l o r im p lie d c o n trac t
          m u s t b e d e t e r m in e d o n th e f a c ts a n d e q u itie s o f th e p a r tic u l a r c a s e .
          T h e p rin c ip le s o f e s to p p e l a r e w e ll s e ttle d a n d n o t e v e r y c a s e w ill
          r e q u ir e a p p l i c a t i o n o f e s t o p p e l o r o f i m p l i e d c o n t r a c t . T h e c l a s s i c
          c a s e o f e s to p p e l i n t h e p r e s e n t c o n te x t is th e a c c e p ta n c e o f th e
          b e n e f i t s o f a c o n tr a c t a n d th e s u b s e q u e n t r e f u s a l o f a c ity to p a y f o r
          th e b e n e f its re c e iv e d . S e e , e .g ., T r u ll v . C ity o f L o b e lv ille , 5 5 4
          S . W . 2 d 6 3 8 , 6 4 1 - 6 4 2 ( T e n n .A p p . 1 9 7 6 ) .


                                                                     8
C i t y o f L e b a n o n v . B a i r d , 7 5 6 S . W . 2 d 2 3 6 , 2 4 1 - 4 2 , 2 4 4 ( T e n n .1 9 8 8 ) .


          T h e c o u rt s o f t h i s s t a te h a v e lo n g r e c o g n iz e d t h a t a c i t y m a y b e e s to p p e d
fro m    a s s e r t in g t h e u l tr a v i r e s n a t u r e o f a n a c t if t h e a g g r i e v e d c o n t r a c to r c a n
s h o w th a t th e u ltr a v ir e s c o n tr a c t is p a r tia lly o r fu lly e x e c u te d . M a y o r a n d C ity
C o u n c il o f N a s h v ill e v . H a g a n , 6 8 T e n n . 4 9 5 , 5 0 7 ( 1 8 7 6 ) ; C i t y o f L e b a n o n v .
B a i r d , 7 5 6 S . W . 2 d 2 3 6 , 2 4 4 ( T e n n .1 9 8 8 ) ; T r u l l v . C i t y o f L o b e l v i l l e , 5 5 4 S . W . 2 d
6 3 8 , 6 4 1 - 4 2 ( T e n n .C t . A p p . 1 9 7 6 ) . T h i s w e ll s e t t l e d r u l e o f e q u it y a n d c o m m o n
s e n s e c a n n o t b e a v o id e d w h e n a m u n ic ip a l ity c o n t r a c ts fo r a b e n e f it, r e c e iv e s a n d
re ta in s it, a n d th e n r e f u s e s to c o m p e n s a te th e c o n tra c to r f o r th a t b e n e fit s o le ly
b e c a u s e th e c ity fa ile d to fo llo w                   its o w n p ro c e d u re s w ith re g a rd to th e
c o m p e n s a tio n .


IV . T e rm in a tio n fo r th e C o n v e n ie n c e o f th e C lie n t
          It b e a rs n o tin g th a t M e tro te rm in a te d th is c o n tra c tu a l re la tio n s h ip u n d e r
s e c tio n 1 0 .D o f th e c o n tr a c t w ith F R H . T h a t s e c tio n r e a d s in p e rtin e n t p a rt:
          D . T e r m i n a t i o n f o r C o n v e n ie n c e o f C l i e n t. T h e C L I E N T m a y
          t e r m i n a t e t h i s A g r e e m e n t a t a n y t i m e b y g i v i n g w r i t t e n n o ti c e t o t h e
          C O N S U L T A N T o f s u c h te rm in a tio n a n d s p e c ify in g th e e ff e c tiv e
          d a te t h e r e o f , a t le a s t f i f t e e n ( 1 5 ) d a y s b e f o r e th e e f fe c t i v e d a t e o f
          s u c h te rm in a tio n . In th a t e v e n t, a ll fin is h e d o r u n fin is h e d
          d o c u m e n ts a n d o t h e r m a t e r i a l s s h a l l , a t t h e o p t i o n o f t h e C L I E N T ,
          b e c o m e its p ro p e rty . If th is A g re e m e n t is te rm in a te d b y th e
          C L I E N T a s p r o v id e d h e r e in , th e C O N S U L T A N T w ill b e p a id
          in c u rre d c o s t fo r c o m p le te d o r p a rtia lly c o m p le te d w o rk , p lu s a p ro
          ra ta p o rtio n o f th e F ix e d F e e .

T h i s s e c ti o n o f th e c o n t r a c t c l e a r l y s ta t e s t h a t s o m e a m o u n t i s o w e d to F R H u p o n
t e r m i n a ti o n f o r t h e c o n v e n ie n c e o f t h e g o v e r n m e n t. M e tr o s e e m s t o a r g u e th a t
t h e p la in u n a m b ig u o u s la n g u a g e o f s u b s e c tio n D o f th e c o n tr a c t is tr u m p e d b y
§ 4 .2 4 .0 2 0 , w h ic h s ta te s in p e rtin e n t p a rt:
                     A . A p p ro v a l b y p u rc h a s in g a g e n t. B e fo re a n y c h a n g e ,
          r e v i s i o n o r m o d i f i c a t i o n s h a l l b e m a d e i n a n y c o n tr a c t r e q u ir i n g t h e
          e x p e n d itu r e o f m o n e y o r th e re lin q u is h m e n t o f r ig h ts o r p r iv ile g e s
          b y t h e m e tr o p o li t a n g o v e rn m e n t, s u c h c h a n g e , r e v i s i o n o r a l t e r a t i o n
          s h a ll b e a p p r o v e d b y t h e p u r c h a s in g a g e n t. T h e p u r c h a s in g a g e n t
          s h a l l d is a p p ro v e a n y c h a n g e , r e v is i o n o r a l t e r a t i o n o f s u c h c o n t r a c t ,
          if in h is o p in io n , th e b e s t in te re sts o f th e m e tro p o lita n g o v e rn m e n t
          re q u ire th a t a n e w p r o c u r e m e n t b e in itia te d fo r th e ite m s in c lu d e d
          in th e p ro p o s e d c h a n g e o r m o d ific a tio n . T h e m a y o r s h a ll m a k e th e


                                                                   9
          fin a l d e t e r m i n a t io n i f th e d i r e c t o r o f a n y a f f e c te d d e p a r tm e n ts ,
          c o m m i s s io n , b o a rd o r a g e n c y o b je c t s to th e d e c i s io n o f th e
          p u rc h a s in g a g e n t.
                   B . A p p ro v a l b y M a y o r a n d d ire c to r o f la w . A n y c h a n g e ,
          re v is io n s o r a lte ra tio n s o f c o n tra c ts , d e e d s , le a s e s o r o th e r
          in s tru m e n ts in w ritin g in w h ic h th e m e tro p o lita n g o v e rn m e n t is
          c o n c e rn e d s h a ll b e a p p ro v e d b y th e d e p a rtm e n t o f la w , a s p ro v id e d
          b y s e c tio n 8 .6 0 2 ( e ) o f th e M e tro p o lita n C h a rte r, a n d s h a ll b e s ig n e d
          b y th e m a y o r.

                   C . A v a ila b ility o f F u n d s .                W h e re a n y c h a n g e , r e v is i o n o r
          a lte ra tio n o f a c o n tra c t in w h ic h               th e m e tr o p o li t a n g o v e rn m e n t i s
          c o n c e r n e d r e q u ir e s a n e x p e n d it u r e      o f m o n e y t h e d ir e c t o r o f f i n a n c e
          o r h i s d e s i g n e e m u s t a p p ro v e th e c        h a n g e . F u n d s m u s t b e a v a ila b le
          o r o b ta in a b le b y m e a n s a u th o r i z e d           in th e C h a rte r o r in o rd in a n c e s.
          (O rd . 9 2 -2 1 0 § 1 (6 -1 0 2 ), 1 9 9 2 ).

T o a p p ly a s ta tu t e w h ic h c o v e rs m o d i f ic a t io n s o f c o n t r a c t d u t ie s t o a c o n t r a c t
w h ic h s e e k s o n l y t h e s a t is fa c tio n o f e x is tin g d u tie s s e e m s to s t r a in t h e p la in
i n t e n t o f b o t h . M e tr o a n d F R H p r o v i d e d th e m e th o d s o f t e rm i n a t i o n i n t h e ir
a g r e e m e n t . M e t r o c h o s e t h e m e t h o d b y w h i c h it m u s t n o w l i v e a n d p a y . T h e
q u e s t i o n o f h o w m u c h c o s t s it m u s t p a y is c le a r l y a q u e s t i o n o f f a c t f o r th e c o u r t
b e lo w to a d d re s s o n r e m a n d .


          S i n c e th i s c a s e is h e r e o n a p p e a l f r o m th e g ra n t o f s u m m a ry ju d g m e n t, o u r
b u rd e n is c le a r. W e m u s t d e te rm in e , v ie w in g th e re c o rd b e lo w in th e lig h t m o s t
f a v o ra b le t o t h e n o n - m o v a n t, w h e t h e r a m a t e r i a l i s s u e o f f a c t e x i s ts w h i c h w o u l d
p r e c l u d e e n t r y o f ju d g m e n t f o r t h e m o v a n t. S e e B y r d v . H a l l , 8 4 7 S . W .2 d 2 0 8 ,
2 1 0 - 2 1 1 ( T e n n .1 9 9 3 ) . T h e d e n o v o r e v ie w o f s u m m a r y j u d g m e n t o n a p p e a l
e n t a i l s n o p r e s u m p ti o n o f c o rr e c t n e s s . C i t y o f T u l l a h o m a v . B e d fo r d C o u n ty , 9 8 3
S . W . 2 d 4 0 8 , 4 1 2 ( T e n n .1 9 9 7 ) .           T h e fi n d i n g b e lo w            c e n t e r e d o n ly o n th e
a p p lic a tio n o f L a id la w to th e u n d is p u te d fa c ts re g a rd in g th e c h a n g e o rd e r. T h e
c o u rt b e lo w d i d n o t d e lv e in t o t h e c o u r s e o f d e a l i n g o f t h e p a r t i e s , n o r w h e th e r
t h e b e n e f i t s o f t h i s a r r a n g e m e n t w e r e a c t u a l l y r e ta i n e d u n d e r c ir c u m s ta n c e s
w h ic h w o u ld m a k e it u n f a ir f o r F R H                   to g o u n c o m p e n s a te d . T h u s , it is n o t
n e c e s s a ry f o r th is c o u rt to a d d r e s s th e a c c u r a c y o f F R H ’ s a lle g e d c o s ts u n d e r th e
c o n tr a c t. N o r is it n e c e s s a ry t o d e c id e t h e a p p r o p r ia te n e s s o f M e tr o ’ s o f fe r to
s e ttle th e c o s t is su e . It is e n o u g h to s ta te th a t th e c o n tra c t b e tw e e n F R H a n d
M e tro w a s w ith in th e p o w e r o f M e tro to a u th o riz e . It is a q u e s tio n o f m a te ria l


                                                                1 0
f a c t w h e th e r o r n o t t h e c o n tr a c t o n th e p a r t o f F R H i s p a r t i a l l y e x e c u t e d o r f u l l y
e x e c u te d in m a tte r s re la tin g to c h a n g e o r d e r n u m b e r s ix .                    L a id la w     is n o t
a p p li c a b l e a n d s u m m a ry ju d g m e n t w a s i n a p p ro p r i a te .


          T h e o rd e r o f th e           c o u r t b e lo w         g r a n ti n g   s u m m a ry   ju d g m e n t to      th e
M e t r o p o l i t a n G o v e rn m e n t o f N a s h v il l e a n d D a v id s o n C o u n ty is th e re fo r e
r e v e r s e d a n d th e c a u s e r e m a n d e d f o r a t r ia l o n th e m e r its . C o s t s o n a p p e a l a r e
ta x e d a g a in s t th e c ity .




                                                   _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                   W IL L IA M B . C A IN , J U D G E




C O N C U R :


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _
B E N H . C A N T R E L L , P .J ., M .S .


_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __ _ _ _ _ _ _ _ _ _ _ _ _
W I L L I A M C . K O C H , J R ., J U D G E




                                                                 1 1